  Case 1:20-cv-03496-LMM-JSA Document 23 Filed 03/29/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KANDICE GREEN,               :
                             :
         Plaintiff,          :
                             :
         v.                  : CIVIL ACTION NO.
                             : 1:20-CV-3496-LMM-JSA
GENERAL REVENUE COPRORATION, :
                             :
         Defendant.          :

                                     ORDER

      The above-captioned action is before the Court on the “Plaintiff’s Attorney of

Record’s Motion to Withdraw” [20] (“Motion to Withdraw”) filed by attorney

Daniel M. Brennan, who requests permission from the Court to withdraw as

Plaintiff’s counsel of record. Mr. Brennan seeks to withdraw from this case because

Plaintiff has expressed to him that she no longer wishes to be represented by him or

his law firm. Mot. [20] at 3.

      Pursuant to Local Rule 83.1E, an attorney wishing to withdraw as counsel of

record in a civil case must give the client fourteen days’ prior notice before filing a

motion to withdraw and must attach a copy of that notice to the motion to withdraw.

See LR 83.1E(2), NDGa. In lieu of filing a motion to withdraw, an attorney may

instead choose to file a Certificate of Consent that has been signed by the client, the

withdrawing attorney, and the substituting attorney, if one has been chosen. See id.
  Case 1:20-cv-03496-LMM-JSA Document 23 Filed 03/29/21 Page 2 of 4




In this case, Mr. Brennan states that he provided the required notice to Plaintiff on

January 21, 2021, and he attached a copy of that notice to his Motion to Withdraw.

See Ex. 1 [20-1].

       As of this date, the deadline to file a response to the Motion to Withdraw [20]

has expired, and no party has filed a response or objection to the Motion, indicating

that the motion is unopposed. See LR 7.1(B), NDGa. Accordingly, the Motion to

Withdraw [20] is GRANTED as unopposed. The Clerk is DIRECTED to update

the docket to reflect that Daniel M. Brennan has WITHDRAWN as counsel of

record for Plaintiff in this action.

       Pursuant to Local Rule 83.1E(4), when an attorney withdraws or is removed

from a case, the party who was represented by that attorney must notify the Clerk

within twenty-one (21) days of the appointment of another attorney or of that party’s

decision to appear pro se, without benefit of counsel. The party must also provide

the Clerk with the current telephone number and address of the newly appointed

attorney or of the party, if proceeding pro se. LR 83.1E(4), NDGa.

       In the Motion to Withdraw [20], Mr. Brennan states that Plaintiff’s last known

mailing address is as follows: 178 Moury Avenue SW # 3912, Atlanta, Georgia

30315. See Ex. 1 [20-1]. Accordingly, the Clerk is DIRECTED to update the docket

to include Plaintiff’s last known mailing address. Mr. Brennan has not provided

Plaintiff’s last known telephone number or email address.

                                          2
  Case 1:20-cv-03496-LMM-JSA Document 23 Filed 03/29/21 Page 3 of 4




      Pursuant to Local Rule 83.1E(4), Plaintiff is ORDERED to provide notice to

the Clerk, within twenty-one (21) days of the date of this Order, of the appointment

of another attorney to represent her or of her intention to proceed pro se, without

benefit of counsel. See LR 83.1E(4), NDGa. Plaintiff must also notify the Clerk of

the current address and telephone number of the new attorney, if one has been

chosen, or of her own mailing address, telephone number, and email address, if she

intends to proceed pro se. See id. If Plaintiff fails to notify the Clerk within

twenty-one (21) days of the date of this Order of the appointment of a new attorney,

Plaintiff will be presumed to be proceeding pro se, without benefit of counsel, and

if Plaintiff fails to notify the Clerk of her mailing address, Plaintiff’s mailing address

listed above will be presumed to be correct. Plaintiff is further advised that, if she

continues to proceed pro se, she is required to keep the Clerk updated with her

current mailing address and a current telephone number or email, and if she fails to

do so, it may result in dismissal of this action. See LR 83.1E(4), NDGa; see also LR

16.5, 41.2(B), 83.1D(3), NDGa.

      Finally, a review of the docket indicates that the Joint Preliminary Report and

Discovery Plan (“JPR”) has not been timely filed. Pursuant to Local Rule 16.2, the

JPR must be filed within thirty days after the first appearance of a defendant by

answer or motion or within thirty days after a removed case is filed in this Court. LR

16.2, NDGa, App. B. In this case, Defendant filed an Answer [19] on February 19,

                                            3
  Case 1:20-cv-03496-LMM-JSA Document 23 Filed 03/29/21 Page 4 of 4




2021. As of this date, more than thirty days have passed since the Answer was filed,

but no party has filed any portion of the JPR, nor has any party filed a motion

requesting an extension of time to do so. Because the Court has granted Plaintiff 21

days to provide notice to the Clerk of her appointment of a new attorney or of her

intention to proceed pro se, the Court extends this deadline to allow Plaintiff to

comply with this Order. Accordingly, the parties are ORDERED to file a JPR within

thirty (30) days of the date of this Order. If Plaintiff chooses to proceed pro se, the

parties are permitted to file separate statements. See LR 16.2, NDGa.

      The Clerk is DIRECTED to serve a copy of this Order on Mr. Brennan and

on Plaintiff at her last known mailing address indicated above.

      IT IS SO ORDERED this 29th day of March, 2021.


                                        __________________________________
                                        JUSTIN S. ANAND
                                        UNITED STATES MAGISTRATE JUDGE




                                          4
